         Case 1:21-mc-91150-FDS Document 48 Filed 05/03/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
GERALD E. HELGET,                    )
                                     )
              Plaintiff,             )
                                     )
v.                                   )    Case No. 21-mc-91150-FDS
                                     )
FITBIT, INC.,                        )
                                     )
              Defendant.             )
____________________________________)
                        ORDER ON PLAINTIFF’S MOTION TO QUASH
                                    [Docket No. 1]

                                             May 3, 2021

       Gerald Helget has moved for an order to quash Defendant Fitbit, Inc.’s subpoena.

Docket No. 1. For the following reasons, this Court grants Helget’s motion.1

I.     PROCEDURAL AND FACTUAL BACKGROUND


       More than fifteen years ago, Helget, a licensed patent attorney, prosecuted Patent No.

7,088,233 (the “’233 Patent”) before the U.S. Patent and Trademark Office (the “PTO”) on

behalf on inventor Raymond Menard and assignee Royal Thoughts, LLC. 2 Docket Nos. 2 at 5;

20 at 2.3 In addition, Helget prosecuted Patent No. 7,138,902, which Fitbit alleges is

substantively identical to the ‘233 Patent. Docket No. 20 at 2, 7.



1
  The district judge referred this matter to the undersigned on March 18, 2021. Docket No.34.
2
  Philips represents that it is the owner and assignee of all legal title in the ‘233 Patent, including
the right to sue and recover damages for infringement. Philips North America LLC v. Fitbit,
Inc., Civil Action No. 19-11586-FDS, Docket No. 112 at ¶ 42.
3
  Citations to “Docket No. ___” are to documents appearing on the Court’s electronic docket.
They reference the docket number assigned by CM/ECF, and include pincites to the page
numbers appearing in the top right corner of each page within the header appended by CM/ECF.



                                                   1
         Case 1:21-mc-91150-FDS Document 48 Filed 05/03/21 Page 2 of 5




        On July 22, 2019, Philips North America LLC filed a patent infringement case against

Fitbit. See Philips North America LLC v. Fitbit, Inc., Civil Action No. 19-11586-FDS. On

December 10, 2019, Fitbit filed a motion to dismiss the case pursuant to Fed. R. Civ. P. 12(b)(6).

Philips, Docket No. 33. Because that motion is still pending, Fitbit’s time to file an answer has

not expired.

        On February 8, 2021, Fitbit served a combined document and deposition subpoena on

Helget. Docket No. 2 at 7. On February 19, 2021, Helget filed this motion in the United States

District Court for the District of Minnesota seeking only to quash the deposition portion of the

subpoena.4 Docket Nos. 2, 3. On March 1, 2021, Fitbit filed its opposition. Docket No. 20.

Helget filed a reply memorandum on March 4, 2021. Docket No.23. The case was transferred to

the District of Massachusetts on March 5, 2021. This Court heard oral argument on April 21,

2021.

II.     APPLICABLE LAW

        “Discovery procedures set forth in the Federal Rules of Civil Procedure seek to further the

interests of justice by minimizing surprise at trial and ensuring wide-ranging discovery of

information.” Cartel Asset Mgmt. v. Ocwen Fin. Corp., No. 01-cv-01644-REB-CBS, 2010 WL

502721, at *9 (D. Colo. Feb. 8, 2010) (citing United States ex rel. Schwartz v. TRW, Inc., 211

F.R.D. 388, 392 (C.D. Cal. 2002)). To that end, Rule 26(b) permits “discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case.” Fed. R. Civ. P. 26(b)(1). Factors that must be considered in weighing




4
 At oral argument, the parties represented that Helget produced documents in response to the
subpoena. They did not anticipate any further litigation with respect to that component of the
subpoena.


                                                 2
         Case 1:21-mc-91150-FDS Document 48 Filed 05/03/21 Page 3 of 5




proportionality include “the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Id. Information within the scope of discovery

need not be admissible in evidence to be discoverable. Id.

       A Rule 45 subpoena must fall within the scope of proper discovery under Fed. R. Civ. P.

26(b)(1). Miller v. Allstate Fire & Cas. Ins. Co., No. 07-260, 2009 WL 700142, at *2 (W.D. Pa.

Mar. 17, 2009) (citation omitted). Thus, the information sought must be: (1) not privileged; (2)

relevant to the claim or defense of any party; and (3) proportional to the needs of the case. Fed.

R. Civ. P. 26(b)(1). The party issuing the subpoena has the burden of establishing that the

requested information is relevant to its claims or defenses. Jee Family Holdings, LLC v. San

Jorge Children’s Healthcare, Inc., 297 F.R.D. 19, 20 (D.P.R. 2014).

III.   ANALYSIS

       Fitbit argues that Helget’s testimony is relevant to its defense that Helget committed

inequitable conduct during the prosecution of the ‘233 patent, which would render it invalid.

Docket No. 20 at 3. Helget contends that the subpoena is unduly burdensome because, among

other things, it requests (1) discovery that is not relevant because it relates to unpleaded

allegations of inequitable conduct; and (2) discovery that is protected by the attorney-client

privilege.5 Docket No. 2 at 7-8.




5
  Helget’s counsel refers to Shelton v. American Motors Corp., 805 F.2d 1323 (8th Cir. 1986),
which set out a three-part test for determining the appropriateness of deposing opposing counsel.
Docket No. 2 at 8. However, “[c]ourts have declined to apply Shelton when the proposed
deponent is not trial or litigation counsel in the underlying case.” In re Insogna, No. 3:19-CV-
1589-LAB-AHG, 2020 WL 85487 at *3 (S.D. Cal. Jan. 3, 2020). Here, Helget is not counsel in
the underlying case. Therefore, the traditional Rule 45 test applies to Helget’s deposition.


                                                  3
         Case 1:21-mc-91150-FDS Document 48 Filed 05/03/21 Page 4 of 5




       Inequitable conduct is a defense that, if proved, bars enforcement of a patent.

Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1285 (Fed. Cir. 2011). The

defense has two prongs: (1) the patentee must have made an affirmative misrepresentation of

material fact to the PTO, submitted false material information to the PTO, or failed to disclose

material information to the PTO; and (2) such misrepresentations or omissions must have been

undertaken with specific intent to deceive. Dayco Prod., Inc. v. Total Containment, Inc., 329

F.3d 1358, 1362 (Fed. Cir. 2003).

       Because an inequitable conduct defense requires its proponent to establish specific intent

to deceive, courts often allow the deposition of patent prosecution counsel where inequitable

conduct is claimed. See Insogna, 2020 WL 85487 at *10 (collecting cases). “Understandably, in

cases where inequitable conduct is alleged, courts are more willing to permit a deposition of

opposing counsel, since their intent and mental state during the patent prosecution are directly at

issue.” Id. However, many courts allow such discovery only if an inequitable conduct claim has

been pleaded. See id; Denniston v. Abiomed, Inc., No. 19-MC-6010-FPG, 2019 WL 6827487 at

*1 (W.D.N.Y. Dec. 13, 2019). That is because inequitable conduct is a claim for relief subject to

a Rule 9(b) pleading standard. See Ferguson Beauregard/Logic Controls, Div. of Dover Res.,

Inc. v. Mega Sys., LLC, 350 F.3d 1327, 1344 (Fed. Cir. 2003).

       Here, it is undisputed that Fitbit has not pleaded an inequitable conduct defense. Indeed,

it has elected not to answer at this time. Fitbit has asserted that it will rely on an inequitable

conduct defense if its motion to dismiss is unsuccessful and has so responded in its interrogatory

answers. Docket No. 20 at 10.

       This Court finds, in the particular circumstances of this case, that Fitbit may not take

Helget’s deposition at this time. While it may be appropriate at a later point in the case, it is not


                                                   4
           Case 1:21-mc-91150-FDS Document 48 Filed 05/03/21 Page 5 of 5




now. A deposition of an attorney raises concerns even if that attorney is not opposing counsel in

the underlying case. Therefore such deposition should only occur after Fitbit has followed the

proper procedure. Its inequitable conduct allegations should be set forth in a responsive

pleading, not just an interrogatory answer, and be subject to the scrutiny of Rule 9(b). If the

inequitable conduct defense survives that process, Helget’s deposition may be appropriate then.

IV.    ORDER

       For the foregoing reasons, this Court grants Helget’s motion to quash. This order is

issued without prejudice to Fitbit seeking Helget’s deposition once it has pleaded inequitable

conduct.

                                                      /s/ Jennifer C. Boal
                                                      JENNIFER C. BOAL
                                                      United States Magistrate Judge




                                                 5
